Case: 13-7052   Document: 15     Page: 1   Filed: 05/01/2013




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 RUSSELL L. BAILEY,
                  Claimant-Appellant,

                            v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                  Respondent-Appellee.
                ______________________

                       2013-7052
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-0465, Judge Lawrence B.
 Hagel.
                ______________________

                     ON MOTION
                 ______________________

                       PER CURIAM.
                        ORDER
     The Secretary of Veterans Affairs submits his “infor-
 mal brief with supplemental appendix and motion to
 dismiss.”
Case: 13-7052         Document: 15   Page: 2   Filed: 05/01/2013




 2                                   RUSSELL BAILEY   v. SHINSEKI
    To the extent that the Secretary moves to dismiss
 such motion is deferred to the merits panel assigned to
 hear the case.
       Accordingly,
       IT IS ORDERED THAT:
    The motion to dismiss shall be deferred to the merits
 panel.


                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 s19